Citation Nr: 0508759	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-16 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to May 
1971.

This case came to the Board of Veterans' Appeals (Board) from 
a March 2003 RO decision that denied, in pertinent part, 
service connection for a back disability (including the 
cervical, thoracic and lumbar spine) .  The veteran filed a 
notice of disagreement with this decision in April 2003, and 
the RO issued statement of the case in May 2003.  In June 
2003, the veteran timely perfected his appeal.

In December 2003, the veteran testified at a hearing before 
the undersigned Veterans Law Judge designated by the Chairman 
of the Board to conduct that hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  A transcript of the hearing is of 
record.  

In May 2003, the Board remanded this issue for additional 
evidentiary development and to ensure compliance with the 
Veterans Claims Assistance Act of 2000.


FINDINGS OF FACT

1.  The veteran's inservice treatment for neck and back pain 
was acute and transitory.  

2.  The veteran's current back disability, diagnosed as 
degenerative disc disease of the cervical, dorsal, and lumbar 
spine, began many years after service and was not caused by 
any incident of service.






CONCLUSION OF LAW

A back disability, including degenerative disc disease of the 
cervical, dorsal and lumbar spine, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: the 
veteran's contentions and testimony herein; his service 
medical records; VA treatment reports dated in 2002; and VA 
examination reports dated in 2002 and 2004.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, all the evidence submitted by the veteran or on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

The veteran contends that service connection is warranted for 
a back disability.  On his substantive appeal form, filed in 
June 2003, he alleged that service-connected for this 
condition was warranted based upon aggravation of a pre-
service back disability.  He reported that his inservice 
duties as a mortar ammunition carrier required him to 
routinely carry in excess of 100 pounds of ammunition.  He 
also claimed to have jumped out of helicopters hovering up to 
twenty feet off of the ground.  He claims that he did not 
mention this condition at the time of his discharge 
examination because he did not want it to delay his 
discharge.  In testimony before the Board, the veteran 
testified that he was unaware of any specific injury to his 
back during service, but indicated that he frequently 
experienced back pain, and that these symptoms have continued 
since that time.  He denied seeking any post service 
treatment for this condition 

The veteran served on active duty in the Army from October 
1969 to May 1971, including service in the Republic of 
Vietnam from June 1970 to June 1971.  His report of 
separation, Form DD 214, noted he was a mortar specialist, 
and also indicated, in pertinent part, that he was awarded a 
Combat Infantry Badge.  The veteran's pre-induction 
examination, performed in July 1969, noted that his spine was 
normal.  A medical history report, completed by the veteran 
at that time, noted a history of recurrent back pain.  
Service treatment records, dated from March 1970 to April 
1970, showed complaints of neck, mid-lumbar, and low back 
pain.  The reports were negative for a history of traumatic 
injury.  His discharge examination report, dated in May 1971, 
noted that his spine was normal.  

The veteran filed his claim herein in April 2002.  A VA 
examination for spine, performed in September 2002, noted his 
narrative history of back pain for the past thirty years, 
dating back to his military service.  Physical examination of 
the back revealed some tenderness and soreness throughout the 
spine.  Range of motion of the spine was limited, with pain 
throughout.  X-ray examination of the lumbar spine revealed 
minimal degenerative arthritic changes.  The report diagnosed 
the veteran with lumbosacral strain.  A VA audiological 
examination, performed in September 2002, noted that the 
veteran worked following his discharge from the service as a 
forklift operator in a factory.  He also worked for some time 
in a mill, and in construction.  Following the Board's remand 
in May 2004, the veteran underwent a second VA examination 
for the spine.  The VA examiner, an orthopedist, noted that 
he had reviewed the veteran's claims folder.  The report 
noted the veteran's onset of neck and back pain in the 
service.  It also noted that the veteran had performed a lot 
of heavy physical industrial work as a civilian.  Following a 
physical examination, the report concluded with a diagnosis 
of degenerative disc disease of the cervical, dorsal, and 
lumbar spine.  The VA examiner then opined that it was more 
likely than not, the degenerative disc disease he has is a 
natural occurring phenomenon, and is not likely related to 
the back and neck sprain and strain that he had in the 
service.  

There is no evidence of degenerative disc disease of the back 
in service, or within the first year after service.  The 
first documented post service complaint of a back disability 
was the veteran's claim filed here in April 2002, over thirty 
years after his discharge from the service.  The veteran has 
not identified any medical treatment for a back disability 
following his discharge from the service, and the first 
actual medical diagnosis of a back disorder is the VA 
examination in 2002.

In considering the veteran's claims folder, including his 
inservice and post service medical records, the VA examiner 
conducting the June 2004 examination opined that the 
veteran's current degenerative disc disease of the cervical, 
dorsal and lumbar spine was not likely related to his back 
and neck sprain and strain he had while in the service.  The 
VA examiner further noted that this condition was more likely 
than not a natural occurring phenomenon.  In support of his 
opinion, the VA examiner stated that there was no 
documentation of disc disease during the veteran's active 
duty service.   

The veteran's representative has argued that 38 U.S.C.A. 
§ 1154(b) supports a grant of service connection in this 
case.  However, the Board disagrees with this assertion.  
There is no dispute over the fact that the veteran 
experienced back and neck pain during service.  This crux of 
this issue involves the nexus, or lack thereof, between his 
inservice back complaints and his current back disability.

The veteran attributes his current back disability to his 
inservice duties as a mortar ammunition carrier.  However, as 
a layman, the veteran does not have competence to provide a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  On the other 
hand, a physician has opined the veteran's current back 
disability is not related to service.  This carries far 
greater evidentiary weight and is against the conclusion the 
claimed disability is linked to service.  

The Board also notes that the veteran has alleged that he had 
a pre-existing back disability at the time he entered active 
duty service.  A veteran is considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, except where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated by such. 38 U.S.C.A. §§ 1111, 
1137 (West 2002); 38 C.F.R. § 3.304(b) (2004).  In this case, 
despite a reported history of recurrent back pain, the 
veteran's back was found to be normal on his pre-induction 
examination, performed in July 1969.  Therefore, the 
presumption of soundness, favorable to the veteran, attaches.  
As explained above, however, the medical evidence in its 
entirety does not support the veteran's claim.  

The weight of the credible evidence establishes that the 
veteran's current back disability, diagnosed as degenerative 
disc disease of the cervical, thoracic and lumbar spine, 
began many years after service and was not caused by any 
incident of service.  The condition was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection for degenerative 
disc disease of the lumbar spine, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, a notice was provided in April 2002, prior to 
consideration of his claim in the June 2002 rating decision.

The Board finds that the veteran has been provided VCAA 
content complying notice and proper VA process on his claim.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
121. 

The RO's May 2004 letter advised the veteran what information 
and evidence was needed to substantiate his claim herein and 
what information and evidence had to be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertained to his claim.  He 
was specifically advised that it was his responsibility to 
support his claim with appropriate evidence.  Finally, the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

In this case, although the VCAA notice letter that was 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to the claim.  When considering 
the May 2004 VCAA letter, the November 2004 supplemental 
statement of the case, the December 2003 hearing before the 
Board, and the May 2003 statement of the case, as a whole, 
the Board finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the RO sent an initial VCAA letter 
in April 2002.  However, this letter failed to reference the 
veteran's claim for service connection for a back disability.  
The Board remanded this matter in May 2004 to ensure that the 
appellant has been provided with adequate VCAA notice.  Thus, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  

With respect to the VA's duty to assist, the veteran has not 
identified any post service treatment for his back condition.  
He has also testified that he did not obtain any post service 
treatment for this condition.  Thus, the Board is not aware 
of a basis for speculating that any other relevant VA or 
private treatment records exist that have not been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  An examination or opinion is necessary if 
the evidence of record:  (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.  The RO has 
provided the veteran with the appropriate VA examinations 
herein.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran with regard to his claims herein.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case as 
it pertain to the claim herein adjudicated.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  



ORDER

Service connection for a back disability is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


